Citation Nr: 0110917	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  01-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses.


REPRESENTATION

Appellant represented by:	K. Judith Lane, Attorney


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



REMAND

The statement of the case records the appellant's dates of 
active duty service as being from April 1971 to June 1973.  
However, there is no evidence in the claims file that is 
generally accepted for the purpose of verifying the period of 
service, such as a DD Form 214.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.  The case apparently has been sent to 
the Board from the St. Petersburg, Florida, RO.

On the December 2000 notice of disagreement, the appellant 
requested a hearing "before regional office personnel."  On 
a February 2001, VA Form 9 substantive appeal, the appellant 
requested a hearing before a traveling member of the Board at 
the local VA office ("Travel Board" hearing).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO (or VAMC) should verify the 
appellant's status as a veteran and his 
dates of service and include in the 
claims file documentation usually 
accepted for this purpose, such as a DD 
Form 214.

2.  The RO (or VAMC) should ask the 
appellant to clarify whether he wants a 
hearing before a VA hearing officer or 
whether he wants a Travel Board hearing.

3.  The RO should schedule the appellant 
for the type of hearing he requests.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



